Case 1:18-cv-00088-LPS Document 116 Filed 10/03/18 Page 1 of 3 PageID #: 2021




                                        October 3, 2018

VIA CM/ECF
The Honorable Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Room 6124, Unit 26
Wilmington, DE 19801-3555

       Re:    H. Lundbeck A/S v. Apotex Inc., et al., C.A. No. 18-088 (LPS) (consolidated)

Dear Chief Judge Stark:

        The parties in the above-referenced matter write to request the scheduling of a discovery
teleconference pursuant to Paragraph 8.m of the Scheduling Order to address disputes relating to
a protective order.
       In response to the Court’s September 13, 2018 Order (D.I. 106), counsel for the parties
discussed the issues and held a verbal meet-and-confer by telephone on September 28, 2018. The
following attorneys participated in the September 28, 2018 meet-and-confer:
       For Plaintiffs:
              Delaware Counsel: Jack Blumenfeld of Morris Nichols Arsht & Tunnell LLP
              Lead Counsel: Einar Stole, Brianne Bharkhda and Priscilla Dodson of Covington
              & Burling LLP

       For Defendants Apotex Inc., Apotex Corp., and Apotex Research Private Limited
       (collectively, “Apotex”):
               Delaware Counsel: Kenneth Dorsney of Morris James LLP
               Lead Counsel: Philip Kouyoumdjian and Ian Scott of Taft Stettinius & Hollister
               LLP

       For Defendant Alembic:
              Delaware Counsel: Nicole Pedi of Richards, Layton & Finger, P.A.
              Lead Counsel: Brad Graveline of Mullin Richter & Hampton LLP
Case 1:18-cv-00088-LPS Document 116 Filed 10/03/18 Page 2 of 3 PageID #: 2022

The Honorable Leonard P. Stark
October 3, 2018
Page 2


      For Defendant Alkem Laboratories Limited (“Alkem”):
             Delaware Counsel: Pilar Kraman of Young Conaway Stargatt & Taylor, LLP
             Lead Counsel: Stephanie Nguyen of Sterne, Kessler, Goldstein & Fox P.L.L.C.

      For Defendants Lupin Limited and Lupin Pharmaceuticals, Inc. (collectively, “Lupin”):
             Delaware Counsel: Jim Lennon of the Devlin Law Firm LLC
             Lead Counsel: Joseph Janusz of Katten Muchin Rosenman LLP

      For Defendants Macleods Pharmaceuticals Limited and Macleods Pharma USA, Inc.
      (collectively, “Macleods”):
              Delaware Counsel: Nicole Pedi of Richards, Layton & Finger, PA
              Lead Counsel: Christopher Sorenson of Merchant & Gould PC

      For Unichem Laboratories, Limited (“Unichem”):
            Delaware Counsel: Jack Phillips of Phillips, Goldman, McLaughlin & Hall, P.A.
            Lead Counsel: Paul Braier of Greenblum & Bernstein, P.L.C.
      For Defendants MSN Laboratories Private Limited, MSN Pharmaceuticals, Inc., and
      MSN Pharmachem Private Limited (collectively, “MSN”):
             Delaware Counsel: Geoffrey Grivner of Buchanan Ingersoll & Rooney PC
             Lead Counsel: Matthew Fedowitz of Buchanan Ingersoll & Rooney PC

      For Defendants Cipla Limited and Cipla USA Inc. (collectively, “Cipla”):
             Lead Counsel: Aaron Eckenthal of Lerner, David, Littenberg, Krumholz
             &Mentlik LLP

      For Defendants Prinston Pharmaceuticals Inc. and Zhejiang Huahai Pharmaceutical Co.,
      Ltd. (collectively, “Prinston”):
              Delaware Counsel: Tyler Cragg of Richards, Layton & Finger, P.A.
              Lead Counsel: Gary Coad of Arent Fox LLP

      For Defendants Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare Limited
      (collectively, “Zydus”):
              Delaware Counsel: Jack Phillips of Phillips, Goldman, McLaughlin & Hall, P.A.
              Lead Counsel: Timothy Peterson of Locke Lord LLP

      For Defendants Amneal Pharmaceuticals LLC, Amneal Pharmaceuticals Pvt. Ltd., Amneal
      Pharmaceuticals Company GmbH, and Amneal Pharmaceuticals of New York, LLC
      (collectively, “Amneal”);
              Delaware Counsel: Samantha G. Wilson of Young Conaway Stargatt & Taylor,
              LLP
              Lead Counsel: Michael Dzwonczyk of Sughrue Mion, PLLC

      For Defendants Hetero USA Inc., Hetero Labs Limited, and Hetero Labs Limited Unit-V
      (collectively, “Hetero”);
Case 1:18-cv-00088-LPS Document 116 Filed 10/03/18 Page 3 of 3 PageID #: 2023

The Honorable Leonard P. Stark
October 3, 2018
Page 3


              Lead Counsel: Alexander Owczarczak of Wiley Rein LLP

      For Defendants Sandoz Inc., Sandoz AG, and Lek Pharmaceuticals d.d. (collectively,
      “Sandoz”):
              Delaware Counsel: Dominick Gattuso of Heyman Enerio Gattuso & Hirzel LLP
              Lead Counsel: Laura Lydigsen, Joshua Ney, and Judy He of Brinks Gilson &
              Lione

       For Defendant Sigmapharm Laboratories, LLC (“Sigmapharm”):
              Delaware Counsel: Jack Phillips of Phillips, Goldman, McLaughlin & Hall, P.A.
              Lead Counsel: Tom Heneghan of Husch Blackwell LLP
        The dispute requiring judicial attention concerns whether the proposed Protective Order
should include a provision allowing Defendants to designate certain Confidential Information as
“Competitively Sensitive Confidential Information.” Defendants have proposed this provision in
response to the Court’s September 13, 2018 Oral Order (D.I. 106) rejecting Defendants’ proposal
for Paragraph 13 of the Protective Order “without prejudice to Defendants having an opportunity
to propose a more targeted provision to address their concerns.”


                                                   Respectfully submitted,

                                                   /s/ John C. Phillips, Jr.

                                                   John C. Phillips, Jr. (No. 110)

cc:    Counsel of Record (via CM/ECF and email)
       Clerk of Court (via hand delivery)
